DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03-08-2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-8, 11, 14-15, and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manabe ‘563 (JP 2007-099563 A - English language machine translation attached herewith and referenced herein).
Regarding claim 1, Manabe ‘563 teaches an apparatus configured to separate (¶ [0014]) a glass sheet (glass plate 1) having a first major surface (lower surface of glass plate 1, Figures) and a second major surface (upper surface of glass plate 1, Figures) defining a thickness therebetween in a range from about 0.5 to about 2.5 mm (¶ [0045]-[0046]) and having a vent line extending along a length of the glass sheet on the second major surface (scoring line 2, Figures; ¶ [0023]), the apparatus comprising:
a fulcrum configured to support the glass sheet on the first major surface and along the length of the glass sheet when the glass sheet is placed on the fulcrum (lower bar 22, Fig. 4; ¶ [0014], [0023], [0033])
a vent bar comprising a first end and a second end defining a vent bar length therebetween, the vent bar configured to apply a force on the second major surface of the glass sheet spaced apart from the vent line on a first side of the vent line and along the vent bar length (one upper pressing bar 12, Fig. 4; ¶ [0014], [0017], [0033])
a vent bar cushion material disposed on the vent bar along the vent bar length, the vent bar cushion material providing a vent bar contact surface arranged to contact the second major surface (corresponding upper pressing rubber 13, Fig. 4; ¶ [0016], [0025], [0043], [0052])
an elongate clamp bar configured to contact the glass sheet on a second side of the vent line opposite the first side of the vent line (the other upper pressing bar 12, Fig. 4; ¶ [0014], [0017], [0033])
a clamp bar cushion material disposed on the clamp bar, the clamp bar cushion material arranged to contact the second major surface (corresponding upper pressing rubber 13, Fig. 4; ¶ [0016], [0025], [0043], [0052]).

Regarding claim 2, Manabe ‘563 is silent regarding stiffness of the vent bar or stress variation along the length of the vent line, although the vent bar of Manabe ‘563 has some stiffness.  Manabe ‘563 desires avoiding excessive impact to the surface of the glass plate (¶ [0025]) and applies the vent bar along the entire width of the glass plate parallel to the vent line (¶ [0014], [0017], [0019], [0023]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Manabe ‘563 by selecting a stiffness of the bent bar that enables the vent bar to be applied along the entire width of the glass plate parallel to the vent line and avoids excessive impact to the glass plate during separation, as desired by Manabe ‘563.
Regarding claim 3, Manabe ‘563 is silent regarding thickness and Shore A hardness value of the vent bar cushion material and the clamp bar cushion material and stress variation along the vent line during separation of the glass sheet into two pieces, although the materials have some thickness and some hardness value.  However, Manabe ‘563 suggests that the cushion material is intended to prevent excessive impact upon contact with the glass sheet (¶ [0025]), compared to using a vent bar without a cushion and a clamp bar without a clamp bar cushion.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Manabe ‘563 by selecting a thickness and Shore A 
Regarding claims 5 and 6, Manabe ‘563 is silent regarding thickness of the vent bar cushion material and the clamp bar cushion material, although the materials have some thickness.  However, Manabe ‘563 suggests that the cushion material is intended to prevent excessive impact upon contact with the glass sheet (¶ [0025]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Manabe ‘563 by selecting a thickness of the vent bar cushion material and the clamp bar cushion material that prevents excessive impact upon contact with the glass sheet, as desired by Manabe ‘563.
Regarding claim 7, Manabe ‘563 is silent regarding Shore A hardness value of the vent bar cushion material and the clamp bar cushion material, although the materials have some hardness value.  However, Manabe ‘563 suggests that the cushion material is intended to prevent excessive impact upon contact with the glass sheet (¶ [0025]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Manabe ‘563 by selecting a Shore A hardness value of the vent bar cushion material and the clamp bar cushion material that prevents excessive impact upon contact with the glass sheet, as desired by Manabe ‘563.
Regarding claim 8, Manabe ‘563 is silent regarding hardness value of the vent bar cushion material and the clamp bar cushion material and displacement distance of the materials, although the materials have some hardness value.  However, Manabe ‘563 suggests that the cushion material is intended to prevent excessive impact upon contact with the glass sheet (¶ [0025]).  It is also noted that displacement of the glass sheet is a functional limitation describing the material worked upon during processing, rather than a structural feature of the apparatus.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Manabe ‘563 by selecting a 

Regarding claims 11, 14, and 15, Manabe ‘563 teaches an apparatus configured to separate (¶ [0014]) a glass sheet (glass plate 1) having a first major surface (lower surface of glass plate 1, Figures) and a second major surface (upper surface of glass plate 1, Figures) defining a thickness therebetween in a range from about 0.5 to about 2.5 mm (¶ [0045]-[0046]) and having a vent line extending along a length of the glass sheet on the second major surface (scoring line 2, Figures; ¶ [0023]), the apparatus comprising:
a fulcrum configured to support the glass sheet on the first major surface (lower bar 22, Fig. 4; ¶ [0014], [0023], [0033])
a vent bar having a first end and a second end defining a vent bar length therebetween and positioned on a first side of the fulcrum and configured to exert a force on the second major surface of the glass sheet to separate the glass sheet into two pieces (one upper pressing bar 12, Fig. 4; ¶ [0014], [0017], [0033])
a vent bar cushion material disposed on the vent bar along the vent bar length, the vent bar cushion material providing a vent bar contact surface arranged to contact the second major surface (corresponding upper pressing rubber 13, Fig. 4; ¶ [0016], [0025], [0043], [0052])
a clamp bar positioned on a second side of the fulcrum and configured to exert a force on the second major surface of the glass sheet (the other upper pressing bar 12, Fig. 4; ¶ [0014], [0017], [0033])
a clamp bar cushion material disposed on the clamp bar, the clamp bar cushion material providing a clamp bar contact surface arranged to contact the second major 
Manabe ‘563 is silent regarding thickness and Shore A hardness value of the vent bar cushion material and the clamp bar cushion material, although the materials have some thickness and some hardness value.  However, Manabe ‘563 suggests that the cushion material is intended to prevent excessive impact upon contact with the glass sheet (¶ [0025]).  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Manabe ‘563 by selecting a thickness and Shore A hardness value of the vent bar cushion material and the clamp bar cushion material that prevents excessive impact upon contact with the glass sheet, as desired by Manabe ‘563.

Regarding claims 28 and 29, Manabe ‘563 further teaches the vent bar comprises a plurality of cutouts extending through the vent bar and being spaced along the vent bar length (Figs. 2-4 - see annotated version of Fig. 2 below with cutouts highlighted in thick black, indicated with arrows, wherein the plates below cylinders 11 are considered to be part of the vent bar).

    PNG
    media_image1.png
    218
    502
    media_image1.png
    Greyscale

.

Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manabe ‘563 (JP 2007-099563 A - English language machine translation attached herewith and referenced herein) in view of Allaire ‘694 (EP 0 585 694 A1).
Regarding claims 9 and 10, Manabe ‘563 teaches the apparatus is configured to break a glass sheet (¶ [0014]), but is silent regarding perpendicularity of a resulting edge of the glass sheet.  Manabe ‘563 does, however, desire a clean cut surface that does not cause scratches and chipping due to contact between the end faces during breaking (¶ [0013], [0022]).  In analogous art of separating thin glass sheets, Allaire ‘694 describes a desire to obtain square edges free of damage and defects to produce precision glass panels (column 5, line 54-column 6, line 1; column 7, lines 10-12), wherein the recitation of square edges implies an objective of 0 degree perpendicularity variation.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Manabe ‘563 by configuring the apparatus to break the glass sheet resulting in a perpendicular edge of the glass sheet with a perpendicularity variation of approximately 0 degrees along an entire length of the edge for the benefit of producing precision panels with edges free of damage and defects, as suggested by Allaire ‘694 and as desired by Manabe ‘563.

Response to Arguments
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169. The examiner can normally be reached Monday to Thursday, 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN SNELTING/Primary Examiner, Art Unit 1741